60 N.J. 517 (1972)
291 A.2d 577
STATE OF NEW JERSEY IN THE INTEREST OF K.V.N., A JUVENILE.
The Supreme Court of New Jersey.
Argued June 6, 1972.
Decided June 12, 1972.
Mrs. Rosemary Karcher Reavey, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Michael H. Kessler, Assistant Prosecutor, argued the cause for the State of New Jersey (Mr. Elson P. Kendall, Assistant Prosecutor, on the brief; Mr. Karl Asch, Union County Prosecutor, attorney).
Mr. John A. Brogan, Deputy Attorney General, argued the cause for amicus curiae (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment of the Appellate Division is affirmed essentially for the reasons expressed in Judge Lane's opinion (116 N.J. Super. 580).
For affirmance: Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal: None.